


SECOND AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
AND OTHER LOAN DOCUMENTS


This SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND
OTHER LOAN DOCUMENTS (this “Amendment”) is made as of the 12th day of December,
2014, by and among BG STAFFING, INC., a Delaware corporation, f/k/a LTN
Staffing, LLC, a Delaware limited liability company (“BG Staffing, Inc.”), BG
STAFFING, LLC, a Delaware limited liability company (“BG Staffing, LLC”), BG
PERSONNEL, LP, a Texas limited partnership (“BG Personnel”), and B G STAFF
SERVICES INC., a Texas corporation (“B G Staff Services”, and together with BG
Staffing, Inc., BG Staffing, LLC and BG Personnel, collectively, “Borrowers” and
each a “Borrower”), and FIFTH THIRD BANK, an Ohio banking corporation, successor
by merger with Fifth Third Bank, a Michigan banking corporation (“Lender”).
W I T N E S S E T H:
WHEREAS, Borrowers and Lender are parties to that certain Amended and Restated
Loan and Security Agreement dated as of January 29, 2014 (as amended, restated,
modified or supplemented and in effect from time to time, the “Loan Agreement”);
and
WHEREAS, Borrowers have informed Lender that on September 26, 2014, BG Personnel
Services, LP, a Texas limited partnership (“BG Personnel Services”), merged with
and into BG Personnel, with BG Personnel as the surviving entity, pursuant to
that certain Certificate of Merger dated September 26, 2014 filed with the
Secretary of State of Texas (the “Merger Transaction”) and have requested that
Lender waive the Event of Default occurring by reason of the Merger Transaction;
and
WHEREAS, Borrowers have also requested that Lender amend the Loan Agreement and
the other Loan Documents in certain respects, and Lender is agreeable to such
request, on and subject to the terms and conditions set forth herein.
NOW, THEREFORE, the parties hereto hereby agree as follows:
1.Definitions. Capitalized terms used herein which are defined in the Loan
Agreement and not otherwise defined herein are used with the meanings given such
terms in the Loan Agreement.
2.    Amendment to Loan Agreement. The Loan Agreement is hereby amended as
follows:
(a)    by amending and restating Section 9.6 in its entirety to read as follows:
9.6    Distributions. No Borrower shall (a) make any distribution or dividend,
whether in cash or otherwise, to any of its equityholders, except that a
Borrower may make a distribution or dividend so long as (i) no Event of Default
or Unmatured Event of Default exists or would result from the




--------------------------------------------------------------------------------




making of any such distribution or dividend, and (ii) Borrowers are in pro forma
compliance with each of the financial covenants set forth in Section 10 of this
Agreement both before and after giving effect to such distribution or dividend,
(b) purchase or redeem any of its equity interests or any warrants, options or
other rights in respect thereof, other than redemptions pursuant to Section 6.16
of the Securities Purchase Agreement but subject to the terms and conditions of
the Subordination Agreement, (c) pay any Management Fees, Director Fees or
similar fees without the prior written consent of Lender, except that so long as
no Event of Default exists and Borrowers are in pro forma compliance with each
of the financial covenants set forth in Section 10 of this Agreement both before
and after giving effect to such payment, Borrowers may pay Management Fees to
Taglich Brothers, Inc. and its affiliates, and BG Staffing, Inc. may pay annual
Director Fees to each non-management director in the ordinary course of
business, in a combined amount not to exceed $175,000 in the aggregate in any
one fiscal year, (d) make any Earn Out Payments (i) unless Borrowers are in pro
forma compliance with each of the financial covenants set forth in Section 10 of
this Agreement both before and after giving effect to such Earn Out Payments,
and (ii) so long as no Event or Default or Unmatured Event of Default exists or
would result therefrom, (e) pay or prepay interest on, principal of, premium, if
any, redemption, conversion, exchange, purchase, retirement, defeasance, sinking
fund or any other payment in respect of any Subordinated Debt, or (f) set aside
funds for any of the foregoing. Notwithstanding anything to the contrary
contained in this Section 9.6, so long as (a) no Event or Default or Unmatured
Event of Default exists or would result from the making of any such
distribution, dividend or payment, and (b) Borrowers are in pro forma compliance
with each of the financial covenants set forth in Section 10 of this Agreement
both before and after giving effect to such payment, (i) BG Staffing, Inc. may
declare and pay dividends in respect of its Capital Securities so long as such
dividends are in the form of the issuance of stock, warrants, options or other
rights or interests (none of which shall have any ‘put’ rights or be subject to
mandatory redemption) and do not include cash or notes or other property of BG
Staffing, Inc., and (ii) a Borrower may make a distribution or dividend to
another Borrower that has granted a first perfected security interest in all of
its assets in favor of Lender. Notwithstanding anything to the contrary
contained herein, (i) no Borrower shall make any cash Put Payments without the
prior written consent of the Lender, and (ii) no Borrower may make any cash
interest payments on any Put Notes (as defined in the Securities Purchase
Agreement) without the prior written consent of Lender, unless in each case BG
Staffing, Inc. has received in cash the amounts necessary to make each such
payment from equity capital contributions to BG Staffing, Inc. made for such
purpose on terms acceptable to Lender.



CHICAGO\4373268.1
ID\DYT - 104063\0062
2
 




--------------------------------------------------------------------------------




3.    Amendment to the Other Loan Documents. The other Loan Documents are hereby
amended to the extent necessary to be consistent with the foregoing amendments
to the Loan Agreement.
4.    Waiver of Merger Transaction. Section 9.4 of the Loan Agreement prohibits
any Borrower from being a party to any merger or consolidation, including
without limitation, the Merger Transaction. Borrowers have therefore violated
Section 9.4 of the Loan Agreement and an Event of Default has occurred and is
continuing under the Loan Agreement. Borrowers have requested that Lender waive
their violation of Section 9.4 with respect to the Merger Transaction and the
Event of Default arising directly therefrom.
Lender hereby waives Borrowers’ violation of Section 9.4 with respect to the
Merger Transaction and the Event of Default arising directly therefrom. The
waiver set forth herein shall be effective only in the specific instance and for
the specific purpose set forth herein, shall be narrowly construed and shall
neither extend to any other violations under, or default of, the Loan Agreement,
including, but not limited to, any violation of Section 9.4 for any future
period of time or with respect to any future event, and is and shall be without
prejudice to the rights of Lender under the Loan Agreement and the other Loan
Documents with respect to matters not specifically addressed hereby, including,
without limitation, with respect to future violations or defaults.
5.    Reaffirmation and Confirmation of Security Interests. Each Borrower hereby
confirms to Lender that such Borrower has granted to Lender a security interest
in or Lien upon substantially all of the property of such Borrower, including,
without limitation, the Collateral, to secure the Obligations. Each Borrower
hereby reaffirms its grant of such security interest and Lien to Lender for such
purpose in all respects.
In addition to the foregoing:
(a)    BG Staffing, Inc. hereby confirms to Lender that BG Staffing, Inc. has
granted to Lender a security interest in or Lien upon the Pledged Collateral (as
defined in that certain Membership Interests Security Agreement dated as of May
24, 2010 by and between BG Staffing, Inc. and Lender (as amended, restated,
modified or supplemented and in effect from time to time, the “Membership
Interests Security Agreement”)), to secure the Liabilities (as defined in the
Membership Interests Security Agreement), under and pursuant to the Membership
Interests Security Agreement. BG Staffing, Inc. hereby expressly agrees that the
Lien on the Pledged Collateral shall secure all of the Liabilities (as defined
in the Membership Interests Security Agreement), including, without limitation,
the Loans, and hereby reaffirms its grant of such security interest and Lien to
Lender for such purpose in all respects. BG Staffing, Inc. hereby further
expressly agrees that upon consummation of the Subject Transactions, the Lien on
such Pledged Collateral shall continue to secure all of the Liabilities,
including, without limitation, the Loans.
(b)    BG Staffing, Inc. hereby confirms to Lender that BG Staffing, Inc. has
granted to Lender a security interest in or Lien upon the Pledged Collateral (as
defined in that certain Partnership Interests Security Agreement dated as of May
24, 2010 by and between BG Staffing, Inc. and Lender (as amended, restated,
modified or supplemented and in effect from time to time, the “Partnership
Interests Security Agreement”)), to secure the Liabilities (as defined in the
Partnership Interests Security Agreement), under and pursuant to the Partnership
Interests Security Agreement. BG



CHICAGO\4373268.1
ID\DYT - 104063\0062
3
 




--------------------------------------------------------------------------------




Staffing, Inc. hereby expressly agrees that the Lien on the Pledged Collateral
shall secure all of the Liabilities (as defined in the Partnership Interests
Security Agreement), including, without limitation, the Loans, and hereby
reaffirms its grant of such security interest and Lien to Lender for such
purpose in all respects. BG Staffing, Inc. hereby further expressly agrees that
upon consummation of the Subject Transactions, the Lien on such Pledged
Collateral shall continue to secure all of the Liabilities, including, without
limitation, the Loans.
(c)    BG Staffing, LLC hereby confirms to Lender that BG Staffing, LLC has
granted to Lender a security interest in or Lien upon the Pledged Collateral (as
defined in that certain Partnership Interests Security Agreement dated as of May
24, 2010 by and between BG Staffing, LLC and Lender (as amended, restated,
modified or supplemented and in effect from time to time, the “BG Staffing, LLC
Partnership Interests Security Agreement”)), to secure the Liabilities (as
defined in the BG Staffing, LLC Partnership Interests Security Agreement), under
and pursuant to the BG Staffing, LLC Partnership Interests Security Agreement.
BG Staffing, LLC hereby expressly agrees that the Lien on the Pledged Collateral
shall secure all of the Liabilities (as defined in the BG Staffing, LLC
Partnership Interests Security Agreement), including, without limitation, the
Loans, and hereby reaffirms its grant of such security interest and Lien to
Lender for such purpose in all respects. BG Staffing hereby further expressly
agrees that upon consummation of the Subject Transactions, the Lien on such
Pledged Collateral shall continue to secure all of the Liabilities, including,
without limitation, the Loans.
(d)    BG Staffing, Inc. hereby confirms to Lender that BG Staffing, Inc. has
granted to Lender a security interest in or Lien upon the Pledged Collateral (as
defined in that certain Securities Pledge Agreement dated as of May 24, 2010 by
and between BG Staffing, Inc. and Lender (as amended, restated, modified or
supplemented and in effect from time to time, the “Securities Pledge
Agreement”)), to secure the Liabilities (as defined in the Securities Pledge
Agreement), under and pursuant to the Securities Pledge Agreement. BG Staffing,
Inc. hereby expressly agrees that the Lien on the Pledged Collateral shall
secure all of the Liabilities (as defined in the Securities Pledge Agreement),
including, without limitation, the Loans, and hereby reaffirms its grant of such
security interest and Lien to Lender for such purpose in all respects. BG
Staffing, Inc. hereby further expressly agrees that upon consummation of the
Subject Transactions, the Lien on such Pledged Collateral shall continue to
secure all of the Liabilities, including, without limitation, the Loans.
6.    Representations and Warranties. Each Borrower hereby represents, warrants
and covenants to Lender that:
(a)    Authorization. Each Borrower is duly authorized to execute and deliver
this Amendment and all deliveries required hereunder, and is and will continue
to be duly authorized to borrow monies under the Loan Agreement, as amended
hereby, and to perform its obligations under the Loan Agreement and the other
Loan Documents.
(b)    No Conflicts. The execution and delivery of this Amendment and all
deliveries required hereunder, and the performance by each Borrower of its
obligations under the Loan Agreement and the other Loan Documents do not and
will not conflict with any provision of law or of the charter or by-laws,
operating agreement or partnership agreement of any Borrower or of any agreement
binding upon any Borrower.



CHICAGO\4373268.1
ID\DYT - 104063\0062
4
 




--------------------------------------------------------------------------------




(c)    Validity and Binding Effect. This Amendment, the Loan Agreement and the
other Loan Documents are a legal, valid and binding obligation of each Borrower,
enforceable against such Borrower in accordance with their respective terms,
except as enforceability may be limited by bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of creditors’
rights or by general principles of equity limiting the availability of equitable
remedies.
(d)    No Events of Default. As of the date hereof, no default or Event of
Default under the Loan Agreement or any of the other Loan Documents has occurred
or is continuing.
(e)    Warranties. As of the date hereof, the representations and warranties in
the Loan Agreement and the other Loan Documents are true and correct in all
material respects as though made on such date, except where a different date is
specifically indicated.
7.    Conditions to Effectiveness. This Amendment shall be deemed to be
effective as of the date hereof (the “Amendment Effective Date”), and the
effectiveness of this Amendment shall be subject to, the satisfaction of all of
the following conditions:
(a)    This Amendment, duly authorized and fully executed by each Borrower and
Lender, duly authorized and fully executed by the parties thereto, shall have
been delivered to Lender.
(b)    True, correct and complete copies of the Certificate of Merger filed with
the Secretary of State of Texas with respect to the Merger Transaction, shall
have been delivered to Lender.
(c)    Borrowers shall have received cash capital contributions of not less than
Six Million Nine Hundred Thousand and No/100 Dollars ($6,900,000.00) in the
aggregate from a PIPE transaction, on and subject to term and conditions
acceptable to Lender, and such proceeds shall have been used to pay down the
outstanding principal balance on the Revolving Loans.
(d)    Such other documents, instruments or agreements as Lender may reasonably
request in order to effectuate fully the transactions contemplated herein shall
have been duly executed and delivered to Lender.
8.    Costs and Expenses. Borrowers shall jointly and severally pay all costs
and expenses in connection with the preparation of this Amendment and other
related loan documents, including, without limitation, reasonable attorneys’
fees.
9.    Further Assurances. Each Borrower shall take such actions as are necessary
or as Lender may reasonably request from time to time to ensure that the
Obligations under the Loan Documents are secured by substantially all of the
assets of such Borrower, in each case as Lender may determine, including (a) the
execution and delivery of security agreements, pledge agreements, mortgages,
deeds of trust, financing statements and other documents, and the filing or
recording of any of the foregoing, and (b) the delivery of certificated
securities and other collateral with respect to which perfection is obtained by
possession.



CHICAGO\4373268.1
ID\DYT - 104063\0062
5
 




--------------------------------------------------------------------------------




10.    Miscellaneous.
(a)    Recitals; Captions. The WHEREAS clauses at the beginning of this
Amendment are part of this Amendment. Section captions and headings used in this
Amendment are for convenience only and are not part of and shall not affect the
construction of this Amendment.
(b)    Governing Law. This Amendment shall be a contract made under and governed
by the laws of the State of Illinois, without regard to conflict of laws
principles. Whenever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.
(c)    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall together
constitute but one and the same document.
(d)    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
(e)    References. From and after the Amendment Effective Date, any reference to
the Loan Agreement or the other Loan Documents contained in any notice, request,
certificate or other instrument, document or agreement executed concurrently
with or after the execution and delivery of this Amendment shall be deemed to
include this Amendment unless the context shall otherwise require.
(f)    Continued Effectiveness. Notwithstanding anything contained herein, the
terms of this Amendment are not intended to and do not serve to effect a
novation as to the Loan Agreement. The parties hereto expressly do not intend to
extinguish the Loan Agreement. Instead, it is the express intention of the
parties hereto to reaffirm the indebtedness created under the Loan Agreement and
secured by the Collateral. The Loan Agreement and each of the other Loan
Documents, except as modified hereby, remain in full force and effect and are
hereby reaffirmed in all respects.
(g)    Customer Identification - USA Patriot Act Notice; OFAC and Bank Secrecy
Act. Lender hereby notifies each Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56, signed into law October 26,
2001) (the “Act”), and Lender’s policies and practices, Lender is required to
obtain, verify and record certain information and documentation that identifies
such Borrower, which information includes the name and address of such Borrower
and such other information that will allow Lender to identify such Borrower in
accordance with the Act. In addition, each Borrower shall (a) ensure that no
person who owns a controlling interest in or otherwise controls such Borrower or
any subsidiary of such Borrower is or shall be listed on the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the Office of Foreign Assets Control (“OFAC”), the Department of the Treasury
or included in any Executive Orders, (b) not use or permit the use of the
proceeds of the Loan to violate any of the foreign asset control regulations of
OFAC or any enabling statute or Executive Order relating thereto,



CHICAGO\4373268.1
ID\DYT - 104063\0062
6
 




--------------------------------------------------------------------------------




and (c) comply, and cause any of its subsidiaries to comply, with all applicable
Bank Secrecy Act (“BSA”) laws and regulations, as amended.
[Remainder of page intentionally left blank; signature pages follow]





CHICAGO\4373268.1
ID\DYT - 104063\0062
7
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Second Amendment to Amended
and Restated Loan and Security Agreement and Other Loan Documents as of the date
first set forth above.






BORROWERS:


BG STAFFING, INC., a Delaware corporation, f/k/a LTN Staffing, LLC, a Delaware
limited liability company


By:  /s/ L. Allen Baker, Jr.              
Name: L. Allen Baker, Jr.
Title: President and Chief Executive Officer




BG STAFFING, LLC, a Delaware limited liability company


By: BG Staffing, Inc., a Delaware corporation, f/k/a LTN Staffing, LLC, a
Delaware limited liability company
Its: Sole Member


   By:  /s/ L. Allen Baker, Jr.              
   Name: L. Allen Baker, Jr.
   Title: President and Chief Executive Officer







--------------------------------------------------------------------------------




 
BG PERSONNEL, LP, a Texas limited partnership


By: BG Staffing, LLC, a Delaware limited liability company,
Its: General Partner


   By: BG Staffing, Inc., a Delaware corporation, f/k/a LTN Staffing, LLC, a
Delaware limited liability company
   Its: Sole Member


      By:  /s/ L. Allen Baker, Jr.           
      Name: L. Allen Baker, Jr.
      Title: President and Chief Executive Officer




 
B G STAFF SERVICES INC., a Texas corporation


By:  /s/ L. Allen Baker, Jr.              
Name: L. Allen Baker, Jr.
Title: President and Chief Executive Officer









--------------------------------------------------------------------------------






 
LENDER:


FIFTH THIRD BANK, an Ohio banking corporation, successor by merger with Fifth
Third Bank, a Michigan banking corporation


By:  /s/ David L. Mistic              
Name: David L. Mistic
Title: Vice President


By:  /s/ Clayton A. Bruce              
Name: Clayton A. Bruce
Title: Vice President











